UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1521


TYRONE HURT,

                       Plaintiff – Appellant,

          v.

WILLIAM A. CLINTON, et al., Former President of the U.S.;
FALUN GONG; FIRST AMENDMENT RIGHT TO THE U.S. CONSTITUTION;
WORLD ORDER; WORLD ORDER VIOLATIONS,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01050-LMB-TCB)


Submitted:     August 20, 2012             Decided:   August 27, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone    Hurt        appeals          the     district        court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006) and imposing a prefiling injunction.                                   We

have     reviewed       the    record       and        find     no     reversible       error.

Accordingly,      we    deny     leave      to       proceed    in   forma     pauperis      and

dismiss    the    appeal       for    the    reasons          stated     by    the    district

court.     Hurt v. Clinton, No. 1:08-cv-01050-LBM-TCB (E.D. Va.

Oct. 21, 2008).          We deny the motions to appoint counsel and to

amend.    We    dispense      with    oral       argument       because       the    facts   and

legal    contentions       are    adequately            presented      in     the    materials

before    the    court     and    argument           would     not   aid    the     decisional

process.



                                                                                     DISMISSED




                                                 2